Citation Nr: 1451580	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  06-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from March 1967 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which, in pertinent part, denied the claims currently on appeal.  

The Veteran testified before the undersigned at a November 2008 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.  

A March 2009 Board decision granted the Veteran's request to reopen a claim for service connection for PTSD and remanded the reopened claim for additional development.  The claims for service connection for hypertension and TDIU were also remanded by the Board.  The claims currently on appeal were again remanded by the Board in December 2011.  

As a preliminary matter, the Board notes that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has been rendered moot.  While this issue remains denied, the Veteran was assigned a 100 percent evaluation for his service-connected schizophrenic reaction, effective as of March 2002.  In his June 2003 claim for TDIU benefits, the Veteran related his unemployability solely to his psychiatric symptomatology.  As such, a separate award of TDIU benefits cannot be granted in addition to the already awarded 100 percent evaluation for a psychiatric disorder.  As the Veteran has only claimed unemployability due to a psychiatric condition, and not to any other service-connected disability, further consideration of a TDIU rating for special monthly compensation purposes is not warranted.  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  VA received notification from the Veteran's representative in October 2014 of his intent to withdraw his claim of entitlement to service connection for PTSD.  The Board received this request prior to the promulgation of a decision.  

2.  VA received notification from the Veteran's representative in October 2014 of his intent to withdraw his claim of entitlement to service connection for hypertension.  The Board received this request prior to the promulgation of a decision.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision dated May 2005, the RO, in relevant part, denied the Veteran's claims of entitlement to service connection for PTSD and hypertension.  The Veteran filed a timely notice of disagreement (NOD) in June 2005, but the denial was continued in a November 2005 statement of the case (SOC).  The Veteran appealed this rating to the Board in January 2005.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2014).  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2014).  

In October 2014, the Board was notified that the Veteran desired to dismiss his appeal for the issues of entitlement to service connection for PTSD and hypertension.  Hence, there remains no allegation of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.  


ORDER

The claim of entitlement to service connection for PTSD is dismissed.  

The claim of entitlement to service connection for hypertension is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


